DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Wiley Horton (Reg. No. ) on June 29, 2022.
The application has been amended as follows: 
Claims 13, 18, and 19 are amended as follows.


13.	(Currently Amended) The stripping tool as recited in claim 11, further comprising:
(a) 	said first and second mating faces opening into a first channel that is parallel to said hinge axis;
(b)	said first and second mating faces opening into a second channel that is parallel to said hinge axis;
(c)   	said first and second mating faces opening into a third channel that is parallel to said hinge axis;
(d) 
(e) interface when said first and second halves are rotated together about said hinge;
(f) 
(g) L4 from a cut made by said first cutter interface.

18.  	(Currently Amended) The stripping tool as recited in claim 13 

19.       (Currently Amended) The stripping tool as recited in claim 13 


Drawings
	Fourteen (14) sheets of drawings were filed on October 16, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant known prior art, does not disclose or render obvious: 
The stripping tool defined by claim 1, comprising:
said first channel including a first stop, said first stop being configured to position said cable so that said first cutter interface cuts said cable jacket a distance L1 from said cable end; 
said second channel including a second stop, said second stop being configured to position said cable so that said second cutter interface cuts said buffer layer a distance L2 from said cut made by said first cutter interface; and 
said third channel including a third stop, said third stop being configured to position said cable so that said third cutter interface cuts said cladding layer a distance L3 from said cut made by said first cutter interface;
in combination with all of the other limitations of claim 1; or
The stripping toll defined by claim 11, comprising:
said first cutter interface being configured to strip said jacket when said user closes said first and second halves together and pulls said cable out said cutter side of said first and second halves; 22
said second cutter interface being configured to strip said buffer layer when said user closes said first and second halves together and pulls said cable out said non- cutter side of said first and second halves; and
said third cutter interface being configured to strip said cladding layer when said user closes said first and second halves together and pulls said cable out said non- cutter side of said first and second halves;
in combination with all of the other limitations of claim 11.
Claims 2-10 depend from claim 1, and claims 12-20 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874